Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the RCE filed 6/23/2022.
2.	Claims 1-20 are pending in this application. Claims 1, 9 and 16 are independent claims. 
3.	Claims 1-20 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest identifying digital content to be sent to a client device associated with a user of a communication or computer system; determining whether a source of the digital content is authenticated or verified; in response to the determining that the source of the digital content is authenticated or verified, generating a sensor responsive element, wherein the sensor responsive element comprises a visual interface that dynamically responds to sensor data generated by one or more sensors of the client device associated with the user, wherein the sensor data comprises movement data, and the sensor response element to allow a first portion of the visual interface to move relative to a second portion of the visual interface in response to the movement data; configuring the digital content with the sensor responsive element; and sending the digital content with the configured sensor responsive element to the client device associated with the user.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174